*987—Judgment unanimously reversed on the law and new trial granted. Memorandum: Because he was absent from the Sandoval hearing, defendant was deprived of his right to be present at all material stages of the proceedings against him (see, People v Dokes, 79 NY2d 656, 662; People v Hall, 201 AD2d 891). Contrary to the People’s contention, defendant’s presence at the Sandoval hearing would not have been superfluous (see, People v Odiat, 82 NY2d 872; People v Favor, 82 NY2d 254). (Appeal from Judgment of Monroe County Court, Marks, J. — Petit Larceny.) Present — Green, J. P., Balio, Law-ton, Doerr and Boehm, JJ.